Exhibit 10.5

2008 Plan – Irish Certificate


Chairman and Chief Executive Officer
(Principal Executive Officer)

 

Restricted Stock Unit Award Certificate

(Time Vesting Only)

 

Picture 1 [alks20160331ex105dc50da001.jpg]

 

ID: XXXXXXXX

Connaught House

1 Burlington Rd.

Dublin 4, Ireland

 

 


Chairman and Chief Executive Officer
(Principal Executive Officer)

 

«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»

«ADDRESS_LINE_1»

«ADDRESS_LINE_2»

«ADDRESS_LINE_3»

«CITY»,  «STATE»    «ZIP_CODE»

Option Number:

Plan:

 

 

 

ID:

 

 

Effective on «GRANT_DATE», you have been granted a Restricted Stock Unit (“RSU”)
award.  The RSU award is for a total of «SHARES_GRANTED» shares of Alkermes plc
(the “Company”) ordinary shares.

 

The RSU award is granted under and is governed by the terms and conditions of
this Restricted Stock Unit Award Certificate and the Alkermes plc Amended and
Restated 2008 Stock Option and Incentive Plan (the “Plan”).  Unless otherwise
defined in this Award Certificate, all capitalized terms shall be as defined in
the Plan.

 

The right to acquire the shares subject to the RSU award will become fully
vested according to the following vesting schedule : ***ADD VESTING SCHEDULE***

 

You must be employed by the Company on a vesting date in order to receive the
RSU award shares that vest on that date.  For the purpose of the terms of this
RSU award, you will be deemed to be employed by the Company so long as you
remain employed by a company which continues to be a subsidiary of the Company. 

 

In the event of the termination of your employment with the Company (but not the
termination of a non-employment relationship with the Company) by reason of
death or permanent disability, the RSU award shall vest in full on such
termination of employment. 

 

The grant of this RSU award does not infer any right to or expectation of the
grant of any RSU awards on the same basis, or at all, in any future
year.  Participation in the Plan shall in no way give rise to any right on your
part to compensation for any claim for loss in relation to the Plan, including:

 

(a)any loss or reduction of any rights or expectations under the Plan in any
circumstances or for any reason (including lawful or unlawful termination of
employment or the employment relationship);

(b)any exercise of a discretion or a decision taken in relation to the RSU award
or to the Plan, or any failure to exercise a discretion or take a decision; or

(c)the operation, suspension, termination or amendment of the Plan.

 

By participating in the Plan, you consent to the collection, processing,
transmission and storage by the Company and/or its subsidiaries, in any form
whatsoever, of any data of a professional or personal nature which is necessary
for the purposes of introducing and administering the Plan.  The Company may
share such information with any subsidiary or affiliate, any trustee,
registrars, brokers, other third party administrator or  other person who
obtains or is to obtain control of the Company or acquires the Company, or
undertaking or part-undertaking which employs you, whether within or outside of
the European Economic Area.

 

 

 

____________________________________________

Alkermes plc

______________________

Date

 



--------------------------------------------------------------------------------